By the Court.
Statutes authorizing proceedings in error should be strictly pursued; and such a proceeding brought to reverse a judgment for or against two or more parties should be commenced against all of them within the two years’ limitation prescribed by statute in order to confer upon the reviewing court jurisdiction to reverse or modify such judgment or any part of it as to either of such parties. Smetters v. Rainey, 14 Ohio St. 287, and Jones v. Marsh, 30 Ohio St. 20, approved and followed.

Judgment affirmed.